Title: To James Madison from Samuel Smith, 17 July 1801
From: Smith, Samuel
To: Madison, James


Dr. sir,
Balte. 17t. July 1801
Mr. Patterson, who applies for the Consulat⟨e⟩ at Nantz, is the son of the former Collector (under the King) of Philada. He Adhered to the Brittish. The son is much of an Englishman & Connected by Marriage & Commerce with the English House of Nicklin & Griffith of Philada. He is a Clever Young Man, but Certainly ought not to have an Appointment. He & all his Connexions are Anglo Federal. Mr. Edward Jones, is said to be a bad appointment. He is Called a warm Fed (I do not know him). Mr. Gantt will I Concieve fill any of the Agencies will [sic]. His being Nominated to Nantes may gratify his friends.
The Appointment of Capt. McNeill to the Boston is unfortunate. I wish my Brother may be equal to the Duties of the Navy Department. A Post as Judge or Atty General would have suited him better. It may be will [sic] to Ask me about your Consuls, with every precaution you will be greatly decieved. Patterson’s appointment is I am told supported by the Chancellor. No Man hesitates at recommending. I am Dr sir your sincere friend
S. Smith
 

   
   RC (DLC).


